DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Rejoinder of Restricted Inventions in View of Allowance
01.	Claims 1, 21, and 27 are allowable.
Claim 7, previously withdrawn from consideration due to a restriction requirement, requires all the limitations of allowable claim 1. 
Pursuant to the procedures set forth in M.P.E.P. § 821.04(a), therefore, the Restriction Requirement (as set forth in the 12/10/2020 Office Action(s)) between species generically depending from claims 1, 21, and 27, is hereby withdrawn and claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Examiner’s Statement of Reasons for Allowance
02.	Claims 1-10 and 21-30 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claim 1 is allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 1: An integrated chip comprising: 
"a semiconductor substrate comprising a floating node and a collector region; a photodetector in the semiconductor substrate, wherein the photodetector is defined in part by the collector region; a transfer transistor over the semiconductor substrate, wherein the collector region and the floating node respectively define source/drain regions of the transfer transistor; a semiconductor mesa over and spaced from the semiconductor substrate; a readout transistor on and partially defined by the semiconductor mesa, wherein the semiconductor mesa is between the readout transistor and the semiconductor substrate; and a via extending from the floating node and electrically coupled to the readout transistor," as specifically structured and interrelated in the context of the claims. 
With respect to product claim 21: An integrated chip comprising: 
"a semiconductor substrate; a pair of photodetectors in the semiconductor substrate; a pair of transfer transistors over and partially defined by the semiconductor substrate, wherein the transfer transistors respectively overlie the photodetectors and are electrically coupled respectively to the photodetectors; a semiconductor mesa elevated above the semiconductor substrate and laterally between the photodetectors; a readout transistor on and partially defined by the semiconductor mesa, wherein the readout transistor comprises a gate electrode, and wherein the gate electrode overlies each of the photodetectors; and a pair of vias, wherein the vias extend to the readout transistor respectively from the transfer transistors," as specifically structured and interrelated in the context of the claims. 
With respect to product claim 27: An integrated chip comprising: 
"a semiconductor substrate; a photodetector in the semiconductor substrate, wherein the photodetector comprises a collector region buried in the semiconductor substrate; a floating node in the semiconductor substrate, wherein the floating node is over and spaced from the collector region; a transfer transistor over and partially defined by the semiconductor substrate, wherein the floating node defines a source/drain region of the transfer transistor, and wherein the transfer transistor comprises a gate electrode having a protrusion protruding into the collector region; a first semiconductor mesa and a second semiconductor mesa elevated relative to the transfer transistor, wherein the first and second semiconductor mesas border and are laterally elongated respectively in orthogonal directions; a first readout transistor and a second readout transistor over and partially defined respectively by the first and second semiconductor mesas; and a via extending from the floating node to the first readout transistor," as specifically structured and interrelated in the context of the claims. 
Although various prior art references (see, for example, Lee '537 and Endo '5888) disclose several of the limitations in the claims, these references, and their 
CONCLUSION
03.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814